               Case 3:18-cv-01587-JD Document 108 Filed 07/08/19 Page 1 of 2



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 AUGUST E. FLENTJE
   Special Counsel
 3 WILLIAM C. PEACHEY
   Director, Office of Immigration Litigation
 4 District Court Section
   GISELA A. WESTWATER
 5 Assistant Director
   NICOLE GRANT
 6 DAVID KIM
   P. ANGEL MARTINEZ
 7 Trial Attorneys

 8     Ben Franklin Station, P.O. Box 878
       Washington, DC 20044
 9     Telephone: (202) 598-8085 / (202) 532-4094
       Email: Angel.Martinez2@usdoj.gov
10            David.Kim4@usdoj.gov
11
     Attorneys for Defendants
12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15   PARS EQUALITY CENTER, et al.,                  )
                                                    )   CASE Nos. 18-cv-7818-JD
16           Plaintiffs,                            )              18-cv-1587-JD
                                                    )
17      v.                                          )
                                                    )   DEFENDANTS’ WITHDRAWAL OF OPPOSED
18   MIKE POMPEO, et al.,                           )   MOTION TO EXTEND TIME TO FILE
                                                    )   REPLIES IN SUPPORT OF DEFENDANTS’
19           Defendants.                            )
                                                    )   MOTIONS TO DISMISS OR FOR SUMMARY
             and                                        JUDGMENT
20

21   FARANGIS EMAMI, et al.,

22           Plaintiffs,

23      v.

24   KIRSTJEN NIELSEN, et al.,

25           Defendants.

26

27
     DEFENDANTS’ WITHDRAWAL OF OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF
28 DEFENDANTS’ MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
              Case 3:18-cv-01587-JD Document 108 Filed 07/08/19 Page 2 of 2




 1          Defendants, through undersigned counsel, hereby respectfully withdraw their previously filed

 2 motions to extend the time to file replies in support of their motions to dismiss or for summary judgment.

 3 Emami, Doc. 105; Pars, Doc. 126. In support of this withdrawal, Defendants state the following:

 4          1. Defendants’ replies in support of their motions to dismiss or for summary judgment were due

 5             by July 5, 2019.

 6          2. On July 2, 2019, Defendants contacted Plaintiffs, who indicated they opposed an extension to

 7             Defendants’ replies. The same day, Defendants filed their extension motions, and Plaintiffs

 8             filed oppositions. Emami, Doc.105, 106; Pars, Doc. 126, 127.

 9          3. On July 5, 2019, as the extension motions were pending, Defendants filed their replies. Emami,

10             Doc. 107; Pars, Doc. 128.

11          4. Accordingly, Defendants’ extension motions are moot, and Defendants’ counsel hereby

12             respectfully withdraws them.

13
      DATED: July 8, 2019                               Respectfully submitted,
14
                                                        JOSEPH H. HUNT
15                                                      Assistant Attorney General
                                                        Civil Division
16
                                                        AUGUST F. FLENTJE
17                                                      Special Counsel
18                                                      WILLIAM C. PEACHEY
                                                        Director
19                                                      Office of Immigration Litigation
                                                        District Court Section
20
                                                        GISELA A. WESTWATER
21                                                      Assistant Director
22                                                      By: /s/ P. Angel Martinez     z
                                                        P. ANGEL MARTINEZ
23
                                                        DAVID KIM
24                                                      NICOLE GRANT
                                                        Trial Attorneys
25
                                                        Attorneys for Defendants
26

27
     DEFENDANTS’ WITHDRAWAL OF OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF
28 DEFENDANTS’ MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
